 WESTERN REFRIGERATOR CO.227Western Refrigerator Co., Subsidiary of the HobartManufacturing Co.andUnited Steelworkers ofAmerica,AFL-CIO-CLC, Petitioner.Case 27-RC-4742September 6, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election, a duly conducted election was heldamong employees in the stipulated unit on May 3,1974.Of the approximately 61 eligible voters, 40 votedfor the Petitioner, and 15 voted against the Petitioner.There were no challenged ballots. Thereafter, the Em-ployer timely filed four objections to conduct affect-ing the results of the election.On June 12, 1974, the Regional Director issued hisReport on Objections, recommending that the objec-tions be overruled in their entirety. The Employerfiled timely exceptions limited, however, to the Re-gional Director's recommendation that its Objection2 be overruled.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriate unit:All production and maintenance employeesemployed by the Employer in the Freeport Cen-ter,Clearfield, Utah, excluding all office clericalemployees, professional employees, inspectors,guards, and supervisors as defined by the Act.the absence of exceptions with respect to the RegionalDirector's recommendations that Objections 1, 3, and4 be overruled, hereby adoptspro formathose recom-mendations and finds Objections 1, 3, and 4 to bewithout merit. The Board has also considered theEmployer's exception to the Regional Director's find-ings, conclusion, and recommendation with respect toObjection 2 and finds that exception to be withoutmerit but for the reasons stated herein.On April 15, 1974, the Union sent to employees ofthe Employer who had initially signed authorizationcards a letter which stated among other things that"there will be no initiation fee for anyone joining [theUnion] now during this campaign." The Employercontends that this statement was a promise to elimi-nate initiation fees for employees if they joined theUnion before the election and thus that it requiresunder the Supreme Court's decision inSavair Ithatthe May 4 election be set aside. The Regional Directorconcluded, however, that the word "campaign" in thestatement referred to both pre- and postelection peri-ods and that in consequence the offer of waiver ofinitiation fees did not fall within the proscription oftheSavairdecision.We find merit in the Employer'sposition to the extent that it contends the disputedstatement did not, standing alone, clearly have theproper meaning assigned to it by the Regional Direc-tor.However, it appears that on April 19 the Union atone of its meetings distributed to employees a hand-bill stating in part "there will be no initiation fee ordues until after the labor agreement has been ratifiedby the members." And it further appears that unionagents on a number of occasions told employees oral-ly that there would be no initiation fee or dues forthose who joined the Union before the contract wassigned. Thus we find that if the whole situation istaken into consideration-and the letter statementnot viewed in isolation-the Union made clear itsposition that initiation fees and dues were waived notonly for those who joined the Union before the elec-tion but also for those who joined after the electionbut before a contract with the Employer was ratified.Consequently, we conclude that taken in context theUnion's waiver was not improper underSavair,2andthat the Employer's exception is without merit. It ishereby overruled.As the Petitioner has received a majority of thevalid votes cast, we shall certify it as the exclusivebargaining representative of the employees in the ap-propriate unit.5.The Board has considered the RegionalDirector's report, and, in the absence of exceptionswith respect to the Regional Director's report and, in2'N.L.R.B.v. SavairManufacturing Co.,414 U.S. 270 (1973).2 SeeB.F. Goodrich Tire Company,a Divisionof the B. F. Goodrich Compa-ny, 209 NLRB No. 182 (1974). 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEtion9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiveIt ishereby certified that a majority of the validrepresentative of all the employees in the unit foundballots have been cast for United Steelworkers ofappropriate herein for the purposes of collective bar-America, AFL-CIO-CLC, and that,pursuant to Sec-gainingin respect to rates of pay,wages,hours ofemployment, or other conditions of employment.